UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1868


ABRAHAM BERHANU TADDESSE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 2, 2009                 Decided:   October 9, 2009


Before GREGORY and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Alan M. Parra, LAW OFFICES OF ALAN M. PARRA, Silver Spring,
Maryland, for Petitioner.     Michael F. Hertz, Acting Assistant
Attorney General, James E. Grimes, Senior Litigation Counsel,
Gregory   M.  Kelch,   UNITED   STATES  DEPARTMENT  OF  JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Abraham    Berhanu      Taddesse,         a    native    and       citizen       of

Ethiopia,   petitions      for    review       of    an    order    of     the    Board      of

Immigration     Appeals      adopting      and       affirming       the       Immigration

Judge’s denial of his applications for relief from removal.

            Taddesse first challenges the finding below that he

failed to prove that his asylum application was timely filed,

and that no exceptions applied to excuse the untimeliness.                                   We

do not have jurisdiction to review this determination.                                  See 8

U.S.C.    § 1158(a)(3)       (2006);    Gomis        v.    Holder,       571     F.3d    353,

358-59 (4th Cir. 2009).           We therefore dismiss the petition for

review in part with respect to this claim.

            Next, Taddesse disputes the finding that he failed to

establish   eligibility       for    asylum.          To    obtain       reversal       of    a

determination      denying    eligibility           for   relief,     an       alien    “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”        INS   v.     Elias-Zacarias,           502    U.S.     478,       483-84

(1992).     We have reviewed the evidence of record and conclude

that Taddesse fails to show that the evidence compels a contrary

result.     Having failed to qualify for asylum, Taddesse cannot

meet the more stringent standard for withholding of removal.

Chen   v.   INS,    195    F.3d     198,   205       (4th    Cir.        1999);    INS       v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).                         Finally, we uphold

                                           2
the finding below that Taddesse failed to demonstrate that it is

more likely than not that he would be tortured if removed to

Ethiopia.     8 C.F.R. § 1208.16(c)(2) (2009).

              Accordingly, we dismiss in part and deny in part the

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.

                                               PETITION DISMISSED IN PART
                                                       AND DENIED IN PART




                                       3